Citation Nr: 1443929	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-21 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lymphoma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  Unfortunately, he died in December 2012.  His widow has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals from October and November 2010 rating decisions of the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma that denied the Veteran's claims.  

In August 2012, the Veteran testified at a hearing before the undersigned.  A transcript has been associated with the claims file.  

The Board dismissed the Veteran's appeal in March 2013 due to his death.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant.  38 U.S.C.A. § 5121A (West Supp. 2010); 79 Fed. Reg. 52,982-3 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).  The Appellant has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  (She submitted a request for substitution that was received by the RO in January 2013). 

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lymphoma, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss has not been shown to be caused or aggravated by a disease or injury in active service. 

2.  Tinnitus has not been shown to be caused or aggravated by a disease or injury in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify& Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was sent a notice letter in April 2010 that provided information as to what evidence was required to substantiate his claims of service connection for bilateral hearing loss and tinnitus.  The letters explained the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting in the procurement of evidence that could substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records and statements from the Veteran and others in support of his claim.  Further, the Veteran was afforded a VA examination in February 2012 regarding his bilateral hearing loss and tinnitus claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2). At the August 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).


II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Listed chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 provide that, for VA purposes, impaired hearing is considered a disability when the auditory threshold of any of the frequencies, 500, 1000, 2000, 3000, 4000 Hertz, is 40 decibels or greater, or at least three of the above frequencies are 26 decibels or greater.  38 C.F.R. § 3.385.

During the pendency of the appeal, the Veteran had a bilateral hearing loss disability for VA purposes.  The pure tone thresholds recorded during the February 2012 VA examination were sufficient to qualify as a current disability under 38 C.F.R. § 3.385 and the June 2012 private audiology report demonstrated that hearing loss continued.  Hence a current disability is established.

The Veteran contended that he incurred bilateral hearing loss due to in-service noise exposure.  He reported that during service, he was exposed to acoustic trauma from aircraft engines and the firing of weapons during training.  See Hearing Transcript, pp. 3-5.  He was competent to report his in-service noise exposure and his report is consistent with the personnel records and circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  His statement regarding the in-service noise exposure is not contradicted, and is presumed to be credible.  Noise exposure during service is thus conceded. 

The evidence is; however, against a link between the bilateral hearing loss and events in service.  

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In a September 1964 Report of Medical Examination upon enlistment, testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10

-10
LEFT
-5
-5
-5

0

In a May 1968 Report of Medical Examination upon release from active duty, a testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
0
0
5
10

Following examination in February 2012, a VA audiologist concluded that the Veteran's bilateral hearing loss was less likely than not the result of or aggravated by his military service.  The examiner noted that hearing evaluation was in normal limits on both the entrance and separation examinations and there was no significant shift in hearing sensitivity.  

The examiner further noted that once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure.  Therefore, any hearing loss measured in the future could not have been caused by past exposure to high intensity noise in the military.  The examiner also explained that the configuration of the Veteran's hearing loss was not consistent with that of noise exposure.  Testing in the left ear revealed a mixed hearing loss, which was also not consistent with that of one seen with noise exposure.  

The June 2012 private audiologist opined that the Veteran's bilateral hearing loss was at least as likely as not caused by in-service noise exposure.  In this instance, the Board attaches more probative value to the February 2012 VA examiner's opinion that to the opinion of the June 2012 private audiologist whose opinion was not shown to be based on a review of the claims file or shown to be supported by a detailed rationale.  Bryan, 13 Vet., at 488-89.

At the August 2012 hearing, the Veteran testified that his hearing loss did not have its onset in service and occurred in the 1970s.  He reiterated that he could not recall the exact year.  See Hearing Transcript, p. 13.  Even if a date of 1970 were accepted, it would place the onset of symptoms approximately two years after service with no competent evidence linking the disability to service.  See 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.

The Veteran first applied for service connection for bilateral hearing loss in September 1988.  The claim was denied in a January 1989 rating decision.  While at that time the Veteran implicitly asserted that there was a nexus between his claimed bilateral hearing loss and in-service noise exposure, he did not explicitly report ongoing symptomatology since service and the 1988 claim was submitted 20 years after separation from service.  Furthermore, the Veteran stated in an August 2010 correspondence that he had not received treatment pertaining to hearing loss since leaving service.  Indeed, the first contemporaneous post-service evidence of bilateral hearing loss took place in a January 2011 VA treatment record, almost 43 years after discharge.  Thus, service connection based on continuity of symptomatology is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

The Veteran was competent to observe and report symptoms of his bilateral hearing loss.  The Veteran reported at the August 2012 hearing and on the June 2012 private audiological examination that he worked for 15 years as a welder without hearing protection.  It would require medical expertise to say that current hearing loss was attributable to the in-service exposure rather than that experienced in the decades after service.  There is no evidence that the Veteran has such expertise.  Hence, his opinion does not constitute competent evidence.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In a September 2013 brief to the Board, the Appellant's representative contended that the service examinations were "highly unreliable" and noted the pure tone threshold shifts that occurred during service.  The representative also argued that the February 2012 VA examiner failed to consider Hensley.  The Board first notes that Hensley is of little value to the Veteran's claims; because the Veteran's in-service pure tone threshold were not shown to be 20 decibels or higher on either the entrance or separation examination reports.  Therefore, there was no indication of hearing loss.  See Hensley, 5 Vet. App., at 157.  

There is also no indication in the record that the service examinations were highly unreliable.  Furthermore, the February 2012 VA examiner considered the pure tone threshold shifts during service and opined that they were unremarkable. 

The weight of the evidence is thus against finding a link between the current hearing loss and service. As such, reasonable doubt does not arise and the claim is denied.

Tinnitus 

During the pendency of the appeal, the Veteran was also shown to have a tinnitus disability.  Specifically, he reported experiencing tinnitus, or ringing in his ears.  He was competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, an in-service incurrence or injury is shown by the Veteran's reports of in-service acoustic trauma.  He reported that during service he was exposed to acoustic trauma from aircraft engines and the firing of weapons during training.  See Hearing Transcript, pp. 3-5.  His reports are consistent with the circumstances of his service and are deemed credible and presumed to have occurred.  See 38 U.S.C.A. § 1154(b) (West 2002).

Having conceded in-service noise exposure, the next question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.  Initially, the Board finds the preponderance of the evidence weighs against a link, between his current tinnitus and service.

Service treatment records are absent findings, complaints of, or treatment for tinnitus.  Similarly, VA outpatient treatment records dated beginning in August 2002 contain no reports of tinnitus.  The Veteran reported to the February 2012 VA examiner and to the June 2012 private physician that his tinnitus had its onset a few years after separation from service.  At the August 2012 hearing, he stated that he could not recall the exact time, but it was before 1974 and after separating from service in 1968.  See Hearing Transcript, pp. 11-12.  

After reviewing the claims file, the February 2012 VA examiner determined that the Veteran's tinnitus was less likely than not caused by, or the result of, military noise exposure.  The examiner noted that the Veteran reported the onset of tinnitus "sometime in the 70's."  Citing to relevant medical authority, the examiner explained that there was no research evidence to support a theory of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus usually has an immediate onset after significant noise exposure.  

Private audiologist T.L.W opined in June 2012 that the Veteran's tinnitus was at least as likely as not caused by in-service noise exposure.  She explained that tinnitus was one of the most common, and often first, symptoms of acoustic trauma.  

The private and VA examiners are competent professionals who have each evaluated the Veteran, provided an opinion within their area of expertise, and gave some rationale for the opinions.  Still, the Board attaches more probative value to the February 2012 VA examiner's opinion than that of the private audiologist.  The private audiologist did not discuss the delayed onset of tinnitus, and thus did not consider a completely accurate history.

While the Veteran himself has stated his tinnitus is related to active service, and was competent to report symptoms observable to a layperson, e.g., ringing in the ears, he did not report any continuity of symptomatology, and did not otherwise provide competent evidence of a link to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinion was that the tinnitus shown year after service was related to in-service noise exposure, but he lacked the medical expertise to provide parse the possible causes of the disability and determine that one was more likely than another.

As a chronic disease, service connection for tinnitus could be established if the condition was demonstrated in service and at any time thereafter or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  As noted above, the Veteran has stated that tinnitus did not have its onset in service and began a few years after service.  Therefore, there was no continuity of symptomatology and service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, reasonable doubt does not arise and the claim is denied. See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Appellant contends that the Veteran's lymphoma was a result of his exposure to herbicides while serving in Panama from February 1967 to August 1968.  VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o.  In this instance, the RO neglected to request information from the Joint Services Records Research Center (JSRRC) to verify if an herbicide agent was sprayed, transported, tested, or stored in the Panama Canal Zone from 1967 to 1968, when the Veteran was stationed there.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to herbicides through JSRRC, per current M21-1MR provisions.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p. 

Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was exposed to an herbicide agent during his period of service at the Howard AFB in Panama from February 16, 1967 to August 26, 1968.  

Even though this period exceeds 60 days, the RO/AMC must make as many requests to the JSRRC as is necessary to encompass this period, to include in 60 day increments, unless exposure is shown during a previously submitted 60 day period. 

Any response from JSRRC should be associated with the file.  If unable to provide any information as to herbicide exposure, the JSRRC shall be asked to identify the agency or department that could provide such information and the RO/AMC should conduct follow-up inquiries accordingly.

2.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


